
	
		I
		111th CONGRESS
		1st Session
		H. R. 1066
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Farr (for
			 himself, Mr. Driehaus,
			 Mr. Honda,
			 Mr. Petri,
			 Ms. McCollum,
			 Ms. Kaptur,
			 Mr. Rahall,
			 Mr. Olver,
			 Mr. Welch,
			 Mr. Waxman,
			 Mr. George Miller of California,
			 Mr. Van Hollen,
			 Mrs. Capps,
			 Mr. Tierney,
			 Mr. McDermott,
			 Ms. Eshoo,
			 Mr. Faleomavaega,
			 Mr. Visclosky,
			 Mr. Rangel,
			 Mr. Etheridge,
			 Mr. Price of North Carolina,
			 Mr. Calvert,
			 Mr. Taylor,
			 Mr. Engel,
			 Mr. Hastings of Florida,
			 Mr. Berry,
			 Mr. Fattah,
			 Mr. Pierluisi,
			 Ms. DeLauro,
			 Mrs. Halvorson,
			 Mr. Meeks of New York,
			 Ms. Zoe Lofgren of California,
			 Mr. Perlmutter,
			 Ms. Solis of California,
			 Ms. Schakowsky,
			 Ms. Hirono,
			 Mr. Jackson of Illinois,
			 Mr. Connolly of Virginia,
			 Mr. Hare, Mr. Teague, and Mr.
			 Kagen) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Peace Corps Act to provide continued funding
		  for the Peace Corps, to increase the readjustment allowances for Peace Corps
		  volunteers and volunteer leaders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Peace Corps Expansion Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)On October 14, 1960, then Senator John F.
			 Kennedy addressed students on the steps of the University of Michigan Union to
			 enlist their effort to make the world a better place by serving their country
			 abroad.
			(2)On
			 March 1, 1961, then President John F. Kennedy signed an Executive Order
			 establishing a Peace Corps that was designed to permit our people to
			 exercise more fully their responsibilities in the great common cause of world
			 development.
			(3)Since President
			 Kennedy established the Peace Corps, more than 190,000 volunteers have served
			 in 139 countries.
			(4)The Peace Corps is
			 focused on grassroots, bottom-up development, with volunteers working
			 side-by-side with community members in the most humble communities around the
			 world.
			(5)The Peace Corps
			 has an impressive record of engendering good will through the service that
			 American volunteers provide.
			(6)President Obama and
			 Vice President Biden have articulated their intent to double the size of Peace
			 Corps in an expeditious and considered manner.
			(7)13,011 Americans
			 applied in 2008 to volunteer their service to serve the world’s poorest
			 communities in the Peace Corps, a 16 percent increase over the 11,246 received
			 in 2007.
			(8)At the budget
			 level, the Peace Corps is able to provide placements for fewer than 4,000
			 Americans seeking the opportunity to serve their country and the world.
			(9)Several countries
			 have requested Peace Corps volunteers to work together with their people to
			 advance economic development and human flourishing, but have not yet received
			 volunteers.
			3.Funding for the
			 Peace CorpsSection 3 of the
			 Peace Corps Act (22 U.S.C. 2502) is amended—
			(1)in subsection
			 (b)(1)—
				(A)by striking $270,000,000 and
			 all that follows through the end period and inserting the following:
			 $450,000,000 for fiscal year 2010, $600,000,000 for fiscal year 2011,
			 and $750,000,000 for fiscal year 2012.; and
				(B)by redesignating
			 subsection (h) as subsection (e).
				4.Readjustment
			 allowances for Peace Corps volunteers and volunteer leaders
			(a)VolunteersSection 5(c) of the Peace Corps Act (22
			 U.S.C. 2504(c)) is amended in the first sentence by striking
			 $125 and inserting $250.
			(b)Volunteer
			 leadersSection 6(1) of the Peace Corps Act (22 U.S.C. 2505(1))
			 is amended by striking $125 and inserting
			 $250.
			
